Exhibit 10.6

KRAFT FOODS INC.

AMENDED AND RESTATED 2005 PERFORMANCE INCENTIVE PLAN

NON-QUALIFIED U.S. STOCK OPTION AWARD AGREEMENT

KRAFT FOODS INC., a Virginia corporation (the “Company”), hereby grants to the
employee identified in the Award Statement (the “Optionee” identified in the
“Award Statement”) attached hereto under the Kraft Foods Inc. Amended and
Restated 2005 Performance Incentive Plan (the “Plan”) a non-qualified stock
option (the “Option”). The Option entitles the Optionee to exercise up to the
aggregate number of shares set forth in the Award Statement (the “Option
Shares”) of the Company’s Common Stock, at the Grant Price per share set forth
in the Award Statement (the “Grant Price”). Capitalized terms not otherwise
defined in this Non-Qualified U.S. Stock Option Award Agreement (the
“Agreement”) shall have the meaning set forth in the Plan. The Option is subject
to the following terms and conditions:

1. Vesting. Prior to the satisfaction of the Vesting Requirements set forth in
the Schedule in the Award Statement (the “Schedule”), the Option Shares may not
be exercised except as provided in paragraph 2 below.

2. Vesting Upon Termination of Employment. In the event of the termination of
the Optionee’s employment with the Kraft Foods Group (as defined below in
paragraph 12) prior to satisfaction of the Vesting Requirements other than by
reason of Early Retirement (as defined below in paragraph 12) occurring after
December 31 of the same year as the date of grant of the Option, Normal
Retirement (as defined below in paragraph 12), death or Disability (as defined
below in paragraph 12), or as otherwise determined by (or pursuant to authority
granted by) the Committee administering the Plan, this Option shall not be
exercisable with respect to any of the Option Shares set forth in the Award
Statement. If death or Disability of the Optionee occurs prior to satisfaction
of the Vesting Requirements, this Option shall become immediately exercisable
for 100% of the Option Shares set forth in the Award Statement. If the
Optionee’s employment with the Kraft Foods Group is terminated by reason of
Normal Retirement, or by Early Retirement occurring after December 31 of the
same year as the date of grant of the Option, the Option Shares shall continue
to become exercisable as set forth on the Schedule as if such Optionee’s
employment had not terminated.

3. Exercisability Upon Termination of Employment. During the period commencing
on the first date that the Vesting Requirements are satisfied (or, such earlier
date determined in accordance with paragraph 2) until and including the
Expiration Date set forth in the Schedule, this Option may be exercised in whole
or in part with respect to such Option Shares, subject to the following
provisions:

(a) In the event that the Optionee’s employment is terminated by reason of Early
Retirement occurring after December 31 of the same year as the date of grant of
the Option, Normal Retirement, death or Disability, such Option Shares may be
exercised on or prior to the Expiration Date;

(b) If employment is terminated by the Optionee (other than by Early Retirement
occurring after December 31 of the same year as the date of grant of the Option,
death, Disability or Normal Retirement), such Option Shares may be exercised for
a period of 30 days from the effective date of termination;

(c) If, other than by death, Disability, Normal Retirement, or Early Retirement
occurring after December 31 of the same year as the date of grant of the Option,
the Optionee’s employment is terminated by the Company, a subsidiary or
affiliate without cause, such Option Shares may be exercised for a period of 12
months following such termination; provided, however, if the Optionee shall die
within such 12-month period, such Option Shares may be exercised for a period of
12 months from the date of death of the Optionee; and

 

1



--------------------------------------------------------------------------------

(d) If the Optionee’s employment is involuntarily suspended or terminated for
cause, no Option Shares may be exercised during the period of suspension, or
following such termination of employment.

No provision of this paragraph 3 shall permit the exercise of any Option Shares
after the Expiration Date. For purposes of this Agreement, the Optionee’s
employment shall be deemed to be terminated (i) when he or she is no longer
actively employed by the Kraft Foods Group, and (ii) when he or she is no longer
actively employed by a corporation, or a parent or subsidiary thereof,
substituting a new option for this Option (or assuming this Option) in
connection with a merger, consolidation, acquisition of property or stock,
separation, split-up, reorganization, liquidation or similar transaction. The
Optionee shall not be considered actively employed during any period for which
he or she is receiving, or is eligible to receive, salary continuation, notice
period or garden leave payments, or other benefits under the Kraft Foods Inc.
Severance Pay Plan, or any similar plan maintained by the Kraft Foods Group or
through other such arrangements that may be entered into that give rise to
separation or notice pay, except in any case in which the Optionee is eligible
for Normal Retirement or Early Retirement upon the expiration of salary
continuation or other benefits. The Board of Directors and/or the Committee
shall have the exclusive discretion to determine when the Optionee is no longer
actively employed for purposes of the Option. Leaves of absence shall not
constitute a termination of employment for purposes of this Agreement.
Notwithstanding the foregoing provisions and unless otherwise determined by the
Company, this Option may only be exercised on a day that the New York Stock
Exchange (the “Exchange”) is open. Accordingly, if the Expiration Date is a day
the Exchange is closed, the Expiration Date shall be the immediately preceding
day on which the Exchange is open.

4. Exercise of Option and Withholding Taxes. This Option may be exercised only
in accordance with the procedures and limitations, set forth in the Company’s
Equity Awards Plan Guide, as amended from time to time (the “Methods of
Exercise”).

Regardless of any action the Company or the Optionee’s employer (the “Employer”)
takes with respect to any or all income tax, social insurance, payroll tax,
payment on account or other tax-related withholding (“Tax-Related Items”), the
Optionee hereby acknowledges that the ultimate liability for all Tax-Related
Items legally due by the Optionee is and remains the Optionee’s responsibility
and may exceed the amount actually withheld by the Company or the Employer.
Furthermore, the Optionee acknowledges that the Company and/or the Employer
(a) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option grant, including
the grant, vesting or exercise of the Option, the subsequent sale of Option
Shares acquired pursuant to such exercise and the receipt of any dividends; and
(b) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Option to reduce or eliminate the Optionee’s
liability for Tax-Related Items or achieve any particular tax result. If the
Optionee becomes subject to any Tax-Related Items in more than one jurisdiction
(including jurisdictions outside the United States) between the date of grant
and the date of any relevant taxable event, the Optionee acknowledges that the
Company and/or the Employer (or former employer, as applicable) may be required
to withhold or account for (including report) Tax-Related Items in more than one
jurisdiction.

The Optionee acknowledges and agrees that the Company shall not be required to
deliver the Option Shares being exercised upon any exercise of this Option
unless it has received payment in a form acceptable to the Company for all
applicable Tax-Related Items, as well as amounts due to the Company as
“theoretical taxes” pursuant to the then-current international assignment and
tax and/or social insurance equalization policies and procedures of the Kraft
Foods Group, or arrangements satisfactory to the Company for the payment thereof
have been made.

In this regard, the Optionee authorizes the Company and/or the Employer, in
their sole discretion and without any notice or further authorization by the
Optionee, to withhold all applicable Tax-Related Items legally due by the
Optionee and any theoretical taxes from the Optionee’s wages or other cash

 

2



--------------------------------------------------------------------------------

compensation paid by the Company and/or the Employer or from proceeds of the
sale of Option Shares. Alternatively, or in addition, the Company may instruct
the broker whom it has selected for this purpose (on the Optionee’s behalf and
at the Optionee’s direction pursuant to this authorization) to sell the Option
Shares that the Optionee acquires to meet the Tax-Related Items withholding
obligation and any theoretical taxes. In addition, unless otherwise determined
by the Committee, Tax-Related Items or theoretical taxes may be paid with
outstanding shares of the Company’s Common Stock, such shares to be valued at
Fair Market Value on the exercise date. Finally, the Optionee shall pay to the
Company or the Employer any amount of Tax-Related Items and theoretical taxes
that the Company or the Employer may be required to withhold as a result of the
Optionee’s participation in the Plan or the Optionee’s exercise of Option Shares
that cannot be satisfied by the means previously described.

To avoid any negative accounting treatment, the Company may withhold or account
for Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates.

5. Cash-Out of Option. The Committee may elect to cash out all or a portion of
the Option Shares to be exercised pursuant to any Method of Exercise by paying
the Optionee an amount in cash or Common Stock, or both, equal to the Fair
Market Value of such shares on the exercise date less the purchase price for
such shares.

6. Transfer Restrictions. Unless otherwise required by law, this Option is not
transferable by the Optionee in any manner other than by will or the laws of
descent and distribution and is exercisable during the Optionee’s lifetime only
by the Optionee. The terms of the Plan and this Agreement shall be binding upon
the executors, administrators, heirs, successors and assigns of the Optionee.

7. Adjustments. In the event of any merger, share exchange, reorganization,
consolidation, recapitalization, reclassification, distribution, stock dividend,
stock split, reverse stock split, split-up, spin-off, issuance of rights or
warrants or other similar transaction or event affecting the Common Stock after
the date of this Award, the Board of Directors of the Company or the Committee
shall make adjustments to the terms and provisions of this Award (including,
without limiting the generality of the foregoing, terms and provisions relating
to the Grant Price and the number and kind of shares subject to this Option)
including, but not limited to, the substitution of equity interests in other
entities involved in such transactions, to provide for cash payments in lieu of
the Option, and to determine whether continued employment with any entity
resulting from such transaction or event will or will not be treated as a
continued employment with the Kraft Foods Group, in each case, subject to any
Board of Director or Committee action specifically addressing any such
adjustments, cash payments or continued employment treatment.

8. Successors. Whenever the word “Optionee” is used herein under circumstances
such that the provision should logically be construed to apply to the executors,
the administrators, or the person or persons to whom this Option may be
transferred pursuant to this Agreement, it shall be deemed to include such
person or persons. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall acquire any rights hereunder in accordance with this Agreement, the Award
Statement or the Plan.

9. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, U.S.A., without regard to choice of laws principles
thereof.

10. Award Confers No Rights to Continued Employment - Nature of the Grant.
Nothing contained in the Plan or this Agreement shall give any employee the
right to be retained in the employment of any member of the Kraft Foods Group or
affect the right of any such employer to terminate any employee. The adoption
and maintenance of the Plan shall not constitute an inducement to, or condition
of, the employment of any employee. Further, the Optionee acknowledges and
agrees that:

(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time, unless otherwise provided in the Plan;

 

3



--------------------------------------------------------------------------------

(b) the grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past;

(c) all decisions with respect to future option grants, if any, will be at the
sole discretion of the Board of Directors of the Company or the Committee;

(d) the Optionee is voluntarily participating in the Plan;

(e) the Option and the shares of Common Stock subject to the Option are an
extraordinary item that does not constitute compensation of any kind for
services of any kind rendered to the Company or the Employer, and which is
outside the scope of the Optionee’s employment contract, if any;

(f) the Option is not intended to replace any pension rights or compensation;

(g) the Option and the shares of Common Stock subject to the Option are not part
of normal or expected compensation or salary for any purposes, including, but
not limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
the Employer;

(h) the Option grant and the Optionee’s participation in the Plan will not be
interpreted to form an employment contract or relationship with any member of
the Kraft Foods Group;

(i) the future value of the underlying shares of Common Stock is unknown and
cannot be predicted with certainty;

(j) if the underlying shares of Common Stock do not increase in value, the
Option will have no value;

(k) if the Optionee exercises the Option and obtains shares of Common Stock, the
value of those shares of Common Stock acquired upon exercise may increase or
decrease in value, even below the Grant Price;

(l) no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from the termination of the Optionee’s
employment by the Company or the Employer, and in consideration of the grant of
the Option to which the Optionee is otherwise not entitled, the Optionee
irrevocably agrees never to institute any claim against the Company or the
Employer, waives his or her ability, if any, to bring any such claim, and
releases the Company and the Employer from any such claim; if, notwithstanding
the foregoing, any such claim is allowed by a court of competent jurisdiction,
then, by participating in the Plan, the Optionee shall be deemed irrevocably to
have agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

(m) as further set forth in paragraph 3 above, in the event of termination of
the Optionee’s employment, the Optionee’s right to exercise the Option after
termination of employment, if any, will be measured by the date of termination
of the Optionee’s active employment and will not be extended by any notice
period mandated under local law;

 

4



--------------------------------------------------------------------------------

(n) the Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Optionee’s participation in the
Plan, or the Optionee’s acquisition or sale of the underlying shares of Common
Stock;

(o) the Optionee is hereby advised to consult with the Optionee’s own personal
tax, legal and financial advisors regarding the Optionee’s participation in the
Plan before taking any action related to the Plan;

(p) The Option is designated as not constituting an Incentive Stock Option. This
Agreement shall be interpreted and treated consistently with such designation;
and

(q) the Option and the benefits under the Plan, if any, will not automatically
transfer to another company in the case of a merger, take-over or transfer of
liability.

11. Interpretation. The terms and provisions of the Plan (a copy of which will
be furnished to the Optionee upon written request to the Office of the Corporate
Secretary, Kraft Foods Inc., Three Lakes Drive, Northfield, Illinois 60093) are
incorporated herein by reference. To the extent any provision in this Agreement
is inconsistent or in conflict with any term or provision of the Plan, the Plan
shall govern. The Committee shall have the right to resolve all questions which
may arise in connection with the Award or this Agreement, including whether an
Optionee is no longer actively employed and any interpretation, determination or
other action made or taken by the Committee regarding the Plan or this Agreement
shall be final, binding and conclusive.

12. Miscellaneous Definitions. For the purposes of this Agreement, the term
“Disability” means permanent and total disability as determined under the
procedures established by the Company for purposes of the Plan and the term
“Normal Retirement” means retirement from active employment under a pension plan
of the Kraft Foods Group, or under an employment contract with any member of the
Kraft Foods Group, on or after the date specified as normal retirement age in
the pension plan or employment contract, if any, under which the Optionee is at
that time accruing pension benefits for his or her current service (or, in the
absence of a specified normal retirement age, the age at which pension benefits
under such plan or contract become payable without reduction for early
commencement and without any requirement of a particular period of prior
service). For the purposes of this Agreement, “Early Retirement” means
retirement from active employment other than Normal Retirement, as determined by
the Committee, in its sole discretion. As used herein, “Kraft Foods Group” means
Kraft Foods Inc. and each of its subsidiaries and affiliates. For purposes of
this Agreement, (x) a “subsidiary” includes only any company in which the
applicable entity, directly or indirectly, has a beneficial ownership interest
of greater than 50 percent and (y) an “affiliate” includes only any company that
(A) has a beneficial ownership interest, directly or indirectly, in the
applicable entity of greater than 50 percent or (B) is under common control with
the applicable entity through a parent company that, directly or indirectly, has
a beneficial ownership interest of greater than 50 percent in both the
applicable entity and the affiliate.

13. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or to request the Optionee’s consent to participate in the Plan
by electronic means. The Optionee hereby consents to receive such documents by
electronic delivery and, if requested, to agree to participate in the Plan
through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

14. Agreement Severable. The provisions of this Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

 

5



--------------------------------------------------------------------------------

15. Headings. Headings of paragraphs and sections used in this Agreement are for
convenience only and are not part of this Agreement, and must not be used in
construing it.

16. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on the Option,
and on any shares of Common Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Optionee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

17. Appendix. Notwithstanding any provisions in this Agreement, if the Optionee
relocates to one of the countries included in Appendix A to the Company’s
Non-Qualified Non-U.S. Stock Option Award Agreement, the special terms for such
country will apply to the Optionee, to the extent the Company determines that
the application of such terms is necessary or advisable in order to comply with
local law or facilitate the administration of the Plan. The Appendix constitutes
part of this Agreement.

IN WITNESS WHEREOF, this Non-Qualified U.S. Stock Option Award Agreement has
been granted as of                     .

 

KRAFT FOODS INC.

 

6